

117 HR 3129 IH: Preventing Endless Armed Conflict and Engagement Act
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3129IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. Cloud introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the War Powers Resolution to require an annual report and assessment with respect to each specific statutory authorization of the use of military force, and for other purposes.1.Short titleThis Act may be cited as the Preventing Endless Armed Conflict and Engagement Act. 2.Annual report and assessment with respect to each specific statutory authorization of the use of military forceSection 4 of the War Powers Resolution (50 U.S.C. 1543) is amended by adding at the end the following:(d)A specific statutory authorization for the use of military force under this section shall terminate not later than two years after the date of the enactment of such authorization, unless reauthorized pursuant to this Resolution.(e)A specific statutory authorization reauthorized pursuant to subsection (d) shall terminate not later than two years after the date of such reauthorization.(f)A specific statutory authorization shall specify—(1)each nation, organization, or force engaged in active hostilities against the United States; (2)each country in which military force is authorized; and(3)the objective for such authorization.(g)Not later than 1 year after the date of the enactment of any specific statutory authorization of the use of military force under this Resolution, and annually thereafter, the Secretary of Defense, in consultation with the Secretary of State, shall submit to Congress an unclassified report that includes—(1)a list of each such specific statutory authorization for the use of military force; and(2)information relating to—(A)the goal of each such authorization;(B)the number of United States military personnel deployed pursuant to each such authorization;(C)hostile engagements with respect to United States military personnel;(D)the number of civilian and combatant casualties;(E)the support received from allied countries and forces;(F)the financial costs associated with each such authorization; and(G)a description with respect to the status of operations conducted pursuant to each such authorization and the expected scope and duration of such operations. (h)Not less than once during each 180-day period after the date of the enactment of any specific statutory authorization of military force under this Resolution, the Secretary of Defense, in consultation with the Secretary of State, shall provide a briefing to Congress with respect to the most recent report submitted pursuant to subsection (g)..